DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant elected group I (modified nanoparticles) with traverse in the reply filed on 25 Sept, 2020.  The traversal was found unpersuasive, and the election/restriction requirement made final in the office action of 9 Oct, 2020.

Claims Status
Claims 19, 21, 33, 34, 41, 42, 44, 50, 51, 65, and 65 are pending.
Claims 64 and 65 are new.


Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

first rejection
Claims 19, 21, 33, 34, 41, 42, 44, 50, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al (Drug Develop. Deliv. (April 2015)) in view of Smith et al (J. Biol. Sci. (1995) 270 (51) p30486-30490), Tanaka et al (Sci. (2009) 323 p384-389), Craveur et al (Front. Mol. Biosci. (2015) 2(20)), and Chen et al (App. Radiation and Isotopes 2008) 66 p497-505).

Patel et al discuss vault particles for drug delivery (abstract).  These are attractive as vehicles for drug delivery as they are naturally occurring, and can be modified for reversible encapsulation of materials (4th page, 1st paragraph), including human cells (4th page, 1st column, 1st paragraph).  These modifications can target cell surface receptors, with an example given where the proteins were modified to express a segment that bound to the epidermal growth factor receptor, and others that bound to an anti-EGFR antibody, which is discussed in the context of drug delivery (5th page, 4th paragraph).
The difference between this reference and the instant claims is that this reference does not discuss modifying the unstructured portion of the shoulder region for binding.
Smith et al discuss loop grafting (title), where protein-protein interactions can be created by substituting a biologically active, flexible loop on one protein for a surface loop present in an unrelated protein (abstract).  This can substantially increase the speed and efficiency of using protein engineering to confer novel binding activities to selected proteins (p30486, 2nd column, 3d paragraph).  This reference teaches grafting unstructured loop regions to allow for binding.
Tanaka et al give the structure of a liver vault particle (title).  There appear to be only a small number of loop domains, most of which appear to face the interior of the vault (fig 2) (i.e. not on the protein surface).  Note that one of the three areas that the authors were unable to measure was Met608 to Pro620 (p386, 1st paragraph), part of the shoulder region (p386, 4th paragraph), which would be interpreted as a disordered region by a person of skill in the art (Craveur et al, 2nd page, 2nd column, 3d paragraph); i.e. a loop.  This reference teaches that there are only a limited number of outward facing loop regions.
Chen et al discuss a radiotherapeutic for gastrin releasing peptide receptor positive tumors (title).  This used a targeting peptide, QWAVGHLM (identical to SEQ ID 3 of the instant claims), a bombesin like agonist with high affinity for gastrin releasing peptide receptors (abstract).  This reference teaches a peptide identical with SEQ ID 3 of the instant claims can be used as a targeting sequence.

Therefore, it would be obvious to place the binding sequences of Patel et al on a loop region to easily and quickly develop vault particles that bind to a given receptor, as described by Smith et al.  As this is described as a general method for this purpose, an artisan in this field would attempt this modification with a reasonable expectation of success.
In addition, it would be obvious to use the sequences of Chen et al, to target it to a cancer cell, as described in that references.  As these are known sequences for this purpose, attached successfully to other compounds, an artisan in this field would attempt these sequences with a reasonable expectation of success.
Smith et al renders obvious modifying one or more loop regions of the vault proteins of Patel et al to provide binding relevant to drug delivery.  Tanaka et al teach that there are only a limited number of loops suitable for such a change.  It is thus obvious to attempt each loop to see which one will provide the best binding (i.e. outward facing).  Alternatively, there is no reason to believe any loop is better than any other for this purpose, so they are equivalent.  Note that this will necessarily determine which loops are outward facing.
Patel et al teaches modified vault particles that bind to the EGF receptor.  Smith et al and Tanaka et al render obvious placing these modifications on the loop in the shoulder region.  As Patel et al does not discuss modifying only some of the proteins that make up the major vault particle, it is assumed that all the proteins are modified.  This means that all the proteins around the circumference of the particle will express the modification, leading to an even distribution.  Chen et al render obvious at least one of the sequences of claim 19, rendering obvious claims 19, 41, 42, 44, 51, and 55.
Tanaka et al teaches that this portion of the shoulder region was not identifiable, which Craveur et al teaches is a disordered region, rendering obvious claim 21.
Patel et al discusses in humans, rendering the human variant obvious.  Thus, the combination of references renders obvious claims 33 and 34.
	Patel et al discusses using these particles, which requires isolation.  Thus, the combination of references render obvious claim 50.
response to applicant’s arguments
	Applicant argues that a person of skill in the art would assume that modifying the shoulder region would generate polypeptides that would not be assembled into vault particles.
Applicant's arguments filed 18 July, 2022 have been fully considered but they are not persuasive.

	This is actually two separate arguments; one, that Craveur et al teaches that unstructured regions are important for function, and the second that Mrazek et al teaches that the shoulder region is important for assembly.  There are a few problems with the first argument.  The first is that applicant immediately assumes that the function that will be interfered with is the assembly of the particles, with no evidence as to why.  The second is that applicant is overgeneralizing the what Craveur et al actually states.  The reference discusses how conformational transitions of these unstructured regions can be important for activity, because these regions can shift their shape to bind to various moieties, with enzyme catalysis, activity regulation, and induce fit interactions with other proteins (2nd page, 2nd column, 2nd paragraph).  However, these regions are clearly not involved in holding the particle together by induced fit, because if it was, the induced fit would be structure detected in the X-ray spectrum.  Experimentally, this is not found by Tanaka et al.  Given that Smith et al teach modifying loops can add functionality to proteins, a person of skill in the art would reasonably assume that this portion of the molecule is not important for assembly based on the teachings of Craveur et al.
	The second part of the argument is that Mrazek et al teaches that the shoulder region is important for assembly, so modifications of the region would lead to polypeptides that are not assembled into particles.  This is an overgeneralization of what the reference actually states.  The reference strongly implies that the folding of the shoulder region is the important factor in assembly.  However, the portion of the shoulder region modified in the rejection does not fold.  This means that a person of skill in the art would reasonably assume that this portion of the shoulder domain is not involved in the assembly of the particles.  This is supported by homologs where this section of the shoulder region are deleted (note the frog major vault protein, Gen Bank entry BC057708, available 2003, for example).  If the segment can be deleted while maintaining particle assembly, it is difficult to see why a person of skill in the art would assume it is required.

second rejection
Claims 19, 21, 33, 34, 41, 42, 44, 50, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al (Drug Develop. Deliv. (April 2015), previously cited) in view of Oesterle et al (BMC Biol. (2017) 15(100), previously cited, published Oct, 2017), the NCBI reference sequences NP 073206 (major vault protein, rat, previously cited, available 1994) and Gen Bank entry BC057708 (available 2003), and Chen et al (App. Radiation and Isotopes 2008) 66 p497-505, previously cited).

Patel et al discuss vault particles for drug delivery (abstract).  These are attractive as vehicles for drug delivery as they are naturally occurring, and can be modified for reversible encapsulation of materials (4th page, 1st paragraph), including human cells (4th page, 1st column, 1st paragraph).  These modifications can target cell surface receptors, with an example given where the proteins were modified to express a segment that bound to the epidermal growth factor receptor, and others that bound to an anti-EGFR antibody, which is discussed in the context of drug delivery (5th page, 4th paragraph).
The difference between this reference and the instant claims is that this reference does not discuss modifying the unstructured portion of the shoulder region for binding.
Oesterle et al discuss a method of determining where a protein is permissive of internal tagging (title).  This comprises looking at homologs for areas that contain indels (i.e., have homologs that have natural insertions compared to other variants)(2nd page, 1st column, 4th paragraph).  This has been attempted for a number of polypeptides (2nd page, 1st column, 4th paragraph), and is attempted on other polypeptides successfully (2nd page, 2nd column, 3d and 4th paragraphs).  This approach is much faster than other methods of determining locations that allow for substitution (2nd page, 1st column, 2nd paragraph), and the termini may not be suitable for multiple reasons, such as being buried or intolerant of modification (2nd page, 1st column, 1st paragraph).  This reference teaches a method of identifying sites in a polypeptide that permit substitution.
A comparison of the rat and frog sequences of the major vault protein, 
    PNG
    media_image1.png
    987
    798
    media_image1.png
    Greyscale
, show three indels of any length, at S499 to P501, E610-L619, and G855-P857.  
Chen et al discuss a radiotherapeutic for gastrin releasing peptide receptor positive tumors (title).  This used a targeting peptide, QWAVGHLM (identical to SEQ ID 3 of the instant claims), a bombesin like agonist with high affinity for gastrin releasing peptide receptors (abstract).  This reference teaches a peptide identical with SEQ ID 3 of the instant claims can be used as a targeting sequence.
	Therefore, it would be obvious to synthesize the polypeptide of Chen et al individually at the three positions described by Oesterle et al as susceptible to modification.  As Oesterle et al attempted their protocol on several different polypeptides, an artisan in this field would attempt this modification with a reasonable expectation of success.  Note that this would find any of the sequences that have an outward facing region to be modified.
	Patel et al teaches modification of major vault proteins to allow binding.  Oesterle et al, along with the NCBI sequences, show that one of the regions that is likely to be substitutable is E670-L690, which applicant states is in the shoulder region.  As Patel et al does not discuss modifying only some of the proteins that make up the major vault particle, it is assumed that all the proteins are modified.  This means that all the proteins around the circumference of the particle will express the modification, leading to an even distribution  Chen et al renders obvious insertion of one of the sequences of claim 19.  Thus, the combination of references renders obvious claims 19, 41, 42, 44, and 51.
	This is the same region that applicant has modified, so must have the same properties, rendering obvious claim 21.
	Patel et al discusses in humans, rendering the human variant obvious.  Thus, the combination of references renders obvious claims 33 and 34.
	Patel et al discusses using these particles, which requires isolation.  Thus, the combination of references render obvious claim 50.
response to applicant’s arguments
	Applicant has repeated the same arguments with respect to the first rejection.  In addition, applicant argues that the frog sequence is not prior art.
Applicant's arguments filed 18 July, 2022 have been fully considered but they are not persuasive.

	Applicant argues that the frog sequence is not prior art.  The sequence was available in GenBank described as as a major vault protein in 2003, well before the priority date of applicant’s invention.

New Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 64 and 65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 64 and 65 are directed to the method of claim 19.  Claim 19 is not a method, nor do claims 64 or 65 give method steps.  This makes it unclear what the limitations of these claims are.  As this indicates that there are undisclosed limitations (i.e. the method steps) and that these claims appear to be drawn to a different group than the than the one applicant elected, these claims are not further examined.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658